DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A: figs. 1-4
B: fig. 5
C: fig. 6
D: figs. 7-9
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different class/subclass search and/or text search for the different feature(s) of each species or embodiments. For example, in comparing different feature(s) of each species as set forth below, a burdensome search in various class/subclass and/or text search will be 
Species A versus Species B: species B requires a T-shaped elongated fence-engaging stabilization plate or member in the top bracket that extends sufficiently to flushly engage a second fence member below that to which the bracket 15A is mounted or mountable, which is not required for species A. Note also that species B does not required a second bracket portion 15B. 
Species A versus Species C: species C requires one or more front plates 80 connected to and extend from side plate 55 adjacent to and, typically, flanking elongated member 25, wherein elongated member 25 may be fixedly connected to side plate 55, such as by welding, or may be connected to front plates 8o, either fixedly, such as by welding, or removably connectably, such as by insertion of one or more pins 85 through apertures 90 formed through front plate(s) 80, wherein the elongated member 25 may pivot about pin 85, and be held in position by additional pins 85, a movable support member 87, or the like, which is not required for species A.
Species A versus Species D: species D requires the elongated member 25 to be a length of hollow core square tubing having a pair of oppositely disposed slots 95 formed trough one end for pivotably connecting to the top bracket 15A, the top bracket has a cradle 100 sized and shaped to receive slotted square tubing 25, with at least two pairs of oppositely disposed apertures 105A, 105B through which pins 110 may be inserted, the member 25 may pivot about pin 110 when inserted through apertures 105A and parallel slots 95, or may be restrained from pivoting by insertion of another pin no when inserted through apertures 105B and through slots 95, the pin 110 may 
Species B versus Species C: species C requires one or more front plates 80 connected to and extend from side plate 55 adjacent to and, typically, flanking elongated member 25, wherein elongated member 25 may be fixedly connected to side plate 55, such as by welding, or may be connected to front plates 8o, either fixedly, such as by welding, or removably connectably, such as by insertion of one or more pins 85 through apertures 90 formed through front plate(s) 80, wherein the elongated member 25 may pivot about pin 85, and be held in position by additional pins 85, a movable support member 87, or the like, which is not required for species B.
Species B versus Species D: species D requires the elongated member 25 to be a length of hollow core square tubing having a pair of oppositely disposed slots 95 formed trough one end for pivotably connecting to the top bracket 15A, the top bracket has a cradle 100 sized and shaped to receive slotted square tubing 25, with at least two pairs of oppositely disposed apertures 105A, 105B through which pins 110 may be inserted, the member 25 may pivot about pin 110 when inserted through apertures 105A and parallel slots 95, or may be restrained from pivoting by insertion of another pin no when inserted through apertures 105B and through slots 95, the pin 110 may also be inserted through apertures and slots 105B, 95 when member 25 is pivoted 
Species C versus Species D: species D requires the elongated member 25 to be a length of hollow core square tubing having a pair of oppositely disposed slots 95 formed trough one end for pivotably connecting to the top bracket 15A, the top bracket has a cradle 100 sized and shaped to receive slotted square tubing 25, with at least two pairs of oppositely disposed apertures 105A, 105B through which pins 110 may be inserted, the member 25 may pivot about pin 110 when inserted through apertures 105A and parallel slots 95, or may be restrained from pivoting by insertion of another pin no when inserted through apertures 105B and through slots 95, the pin 110 may also be inserted through apertures and slots 105B, 95 when member 25 is pivoted between the horizontal and vertical position to engage member 25 and hold it in an intermediate orientation between the horizontal and vertical, and the member 25 may be pivoted about pin 110 extending through slots and aperture 95, 105A to a vertical orientation, wherein member 25 may slide into recess 115 to lock member 25 into the vertical orientation, which is not required for species C.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643